Appeal from an order of the County Court of Broome County (Mathews, J.), entered August 28, 2006, which denied defendant’s motion for resentencing pursuant to the Drug Law Reform Act of 2005.
Defendant, serving concurrent prison terms of six years to life and 1 to 3 years for his convictions for criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, respectively, moved for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643). County Court denied defendant’s application and this appeal ensued.
Defendant’s appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be pursued on appeal. We have reviewed counsel’s brief, defendant’s pro se letter and the record and are in agreement (see People v Mills, 11 NY3d 527, 534-535 [2008]). Accordingly, the order is affirmed and counsel’s request for leave to withdraw *943is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Peters, Rose, Kane and Kavanagh, JJ., concur. Ordered that the order is affirmed, and application to be relieved of assignment granted.